Citation Nr: 0310026	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  95-28 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include an undiagnosed illness.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, from the initial grant of service connection.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from March 1980 to July 1994.  
He served in Southwest Asia from September 29, 1990 to April 
14, 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 decision by the 
RO which, in pertinent part, granted service connection for 
hypertension, and rated the disability 10 percent disabling, 
and denied service connection for a stomach disorder.  A 
personal hearing at the RO was held in November 1995.  

By rating action in July 1998, the RO denied service 
connection for a stomach disorder; to include based on an 
undiagnosed illness, and denied a higher rating for 
hypertension.  

By decision in May 2002, the Board, in part, denied a rating 
in excess of 10 percent for hypertension and deferred a 
decision on the claim of service connection for a stomach 
disorder, to include an undiagnosed illness, pending 
additional development.  

In June 2002, the veteran submitted additional evidence to 
the Board and requested that the May 2002 Board decision be 
reconsidered.  In July 2002, following a review of the newly 
submitted evidence, a Deputy Vice Chairman of the Board 
informed the veteran via letter, that the May 2002 Board 
decision regarding only the issue of entitlement to an 
increased rating for hypertension would be vacated.  

In October 2002, the Board vacated the May 2002 decision as 
to the issue of a higher rating for hypertension and 
undertook additional development of the issues now on appeal.  




REMAND

As indicated above, the Board undertook additional 
development of the issues currently on appeal in May and 
October 2002, to include a VA examination to determine the 
nature and, if possible, date of onset of any identified 
stomach disorder.  Although a VA examination was conducted in 
January 2003, the requested opinion regarding the etiology 
and date of onset was rendered by a geriatric nurse 
practitioner (GNP).  The opinion did not discuss the negative 
diagnostic findings subsequent to service or the fact that no 
objective evidence of an identifiable gastrointestinal 
disease was identified until more than eight years after 
service separation.  On this point alone, the Board finds 
that the issue must be remanded to the RO for a medical 
opinion by a physician.  

As to the issue for an increased rating for hypertension, the 
most recent VA examination for rating purposes was conducted 
more than five years ago.  Accordingly, the Board finds that 
a more contemporary examination should be undertaken prior to 
appellate consideration.  

Additionally, the Board notes that while the veteran was 
informed of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA) in the May 2002 vacated decision, the 
veteran has not been informed of what the law entails or 
provided with the provisions of 38 C.F.R. § 3.159, which 
explains fully, VA's duty to assist.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Additionally, where, 
as here, the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with.  

2.  The RO should contact the veteran, 
and obtain the names and addresses of all 
medical care providers, VA or private who 
treated the veteran for hypertension 
since November 2001.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of his hypertension.  
The claims folder should be made 
available to the examiner for review.  
All indicated tests and studies should be 
accomplished and the clinical findings 
should be reported in detail.  Blood 
pressure readings must be obtained two or 
more times on at least three different 
days.  See 38 C.F.R., Part 4, Diagnostic 
Code 7101 prior and subsequent to January 
12, 1998.  The examiner should comment on 
whether the medical record shows changes 
in the severity of hypertension from July 
1994 to the present.  

4.  The veteran should be afforded a VA 
gastrointestinal examination by a 
physician to determine the nature and 
etiology of his gastrointestinal 
complaints.  The claims file must be made 
available to the examiner for review, and 
he or she should indicated that the file 
was reviewed.  All indicated tests should 
be undertaken.  If a chronic 
gastrointestinal disorder is identified, 
the examiner should indicate whether it 
results from an undiagnosed illness or is 
due to a specific disease process.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any identified gastrointestinal 
disorder had its onset in military 
service.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all findings 
necessary to rate hypertension, and 
whether he or she has responded to all 
questions posed.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the VCAA and the 
implementing regulations have been 
complied with.  If the examination 
reports do not include adequate responses 
to the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2002).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the pre-January 1998 Diagnostic Code 
7101, the VCAA 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC for all evidence received since the 
previous SSOC issued in August 1999, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examinations should be 
included in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


